Conviction for burglary; punishment, three years in the penitentiary.
It is to be regretted that we cannot consider either the statement of facts or bills of exception because filed too late. The learned trial judge, in order to complete the trial of this case, extended his term of court one *Page 48 
week, which extended term ended October 10, 1931. This trial was concluded on October 7th, on which day the motion for new trial was overruled and notice of appeal given. Computation of time makes plain the fact that the ninety days after the giving of notice of appeal had expired, this being the time fixed by article 760, C. C. P., within which statement of facts and bills of exception must be prepared and filed. The bills of exception appearing in this record, and also the statement of facts, were filed on January 7, 1932. All were filed after the expiration of said ninety-day period, and for that reason cannot be considered. All matters of procedure appear to be regular.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.